Exhibit 10.8

 

 

OPTION AGREEMENT

 

This Option Agreement evidences the grant of a stock option (the "Option") to
purchase shares of common stock, par value $.001 (the "Company Stock"), of
Generex Biotechnology Corporation (the "Company") granted to James Anderson (the
"Optionee") pursuant to the Generex Biotechnology Corporation Amended 2001 Stock
Option Plan (the “Plan”), a copy of which is attached to this Option Agreement
and incorporated into this Option Agreement by reference. The Option is subject
to the terms, conditions, limitations and restrictions set forth in the Plan,
including the following:

 

a. The date of grant of the Option is October 31, 2013, and the number of shares
of Company Stock that may be purchased upon exercise of the Option is 400,000.

 

b. The purchase price (the “Exercise Price”) of Company Stock subject to the
Option is $0.001 per share.

 

c. The Option shall become exercisable as follows, subject to the terms,
conditions, limitations and restrictions set forth in the Plan: 400,000 shares
will vest on January 1, 2014. Only options that have vested may be exercised.

 

d. Unless sooner terminated pursuant to the Plan, the Option shall terminate on
October 31, 2018.

 

e. The Optionee shall pay the Exercise Price for the Option (i) in cash or (ii)
by such other method as may be approved by the Compensation Committee of the
Company’s Board of Directors. The Optionee shall pay the amount of any
withholding tax due at the time of exercise, as provided in the Plan.

 

f. The rights and interests of the Optionee under this Option Agreement may not
be sold, assigned, encumbered or otherwise transferred, except, in the event of
the death of the Optionee, by will or by the laws of descent and distribution.

 

g. Any notice to the Company, including notice of exercise of an Option, shall
be addressed to the Company in care of Mark Fletcher at the Company’s principal
offices.

 

IN WITNESS WHEREOF, this Option Agreement has been executed on behalf of the
Company by a duly authorized officer and by the Optionee effective as of the
date of grant of the Option.

 

 

GENEREX BIOTECHNOLOGY CORPORATION   ACCEPTED AND AGREED:                 Per:
/s/ Mark Fletcher   /s/ James Anderson Name: Mark A. Fletcher,   James Anderson,
Optionee   President & CEO             Per: /s/ Stephen Fellows     Name:
Stephen Fellows,       Chief Financial Officer    



 



 

 

 

